Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 25-26, 33-37 are objected to because of the following informalities: Claims 25-26 recite, “the call signal”. There is lack of antecedent basis for this limitation. Claim 21 does recite “signal”, however, it is unclear whether claimed signal refers to “the call signal”. Regarding claims 33-37, claims recite, “The server of claim…” whereas independent claim 32 is directed to a system. For the purpose of prior art analysis, Examiner assumes, “The system of claim…” Appropriate correction is required.


Double Patenting
Claims 21, 32, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10838591. Although the claims at issue are not identical, they are not patentably distinct from each other because current independent claims are merely broader version of the claim 1 of patent ‘591, which is a patent from parent application. Examiner recommends submitting e-terminal disclaimer.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Hollenberg et al. (US Publication No. 2018/0176378 A1)



	In regards to claim 21, Hollenberg teaches, A non-transitory computer-accessible medium having stored thereon computer- executable instructions, wherein, when a computer arrangement comprising a processor executes the instructions, the computer arrangement is configured to: (See paragraphs 80, non-transitory computer readable media…paragraphs 82-83, processing unit) 
receive navigation-menu data comprising Interactive Voice Response data and prompt data, wherein the navigation menu-data specifies a configuration of one or more prompts and prompt data; (See paragraph 26, IVR is covered by the IMR taught in Hollenberg. See paragraph 2, fig. 2, providing, by a processor, an IVR (or IMR) menu having a plurality of menu options. See fig. 2 and paragraph 41, IMR or navigation menu data having prompt arranged in hierarchical configuration.)
train a model based on the navigation-menu data; (Claim does not specify what exactly “model” and “train” consist of. See fig. 3, paragraphs 44, 47, 49-53, monitoring user usage of the menu options and defining or training specific pin set up based on current navigation menu data/information)
receive a signal and user-account data; (See fig. 5, paragraph 65, the IMR server 122 (or alternatively, another component of the contact center system) identifies and/or authenticates an end user 106 as needed… Information transmitted along with an inbound call may be sufficient to identify and/or authenticate the user. For example, the ANI of the user may be sufficient to identify the user…  the end user 106 may be authenticated by prompting and receiving an account number that the customer is trying to access, social security number, password, date of birth, home telephone number, and the like.)
generate, using the model, a navigation menu based on the signal and the user-account data, wherein generating the navigation menu comprises setting the configuration of the navigation menu based on likelihoods associated with prompts of the navigation menu; (See fig. 5, step 508, 510, 514, 516, paragraphs 67, 69-70, In act 506, the IMR server 122 accesses the pin list record 402 (whether provided by the end user device 108 or obtained from the contact center database), and determines whether there are any valid pins in the pin list record 404… If there is one or more valid pin records 406, the IMR server 122 provides the end user 106 with the valid pin records in act 508, and provides the end user with an opportunity to select one of the valid pin records. For example, in the exemplary records of FIG. 4, the IMR server 122 may determine that pin records for “Flight Check” 406a and “Check-In” 406b are valid, and output the pin identifiers 405a, 405b identifying the pinned menu items. The IMR server 122 may, for example, provide a message such as an audio message to the end user 106 stating “You have two pinned menu locations; say ‘Flight Check’ to go to your Flight Check location . . . say ‘Check-In’ to navigate to your check in location.” . See paragraph 49, the IMR server 122 is configured to prompt and receive user generated shortcuts (also referred to as pins or bookmarks) to a specific location of the IMR menu while navigating the menu…Thus, the user need not traverse each menu option that appears in the navigation path to the pinned location and re-enter responses that would be provided during such navigating. Also see paragraph 58)
route the signal; (See fig. 1, routing server 124, paragraph 23-24, 27, 45, routing call to IMR server,)
provide the prompts of the navigation menu; (See fig. 3, step 304, fig. 5, step 508 and paragraph 67)
receive a selection of a prompt of the navigation menu; generate, using the model, an updated navigation menu based on the selected prompt; and provide the updated navigation menu. (See fig. 2, which provides hierarchical IMR menu. Assuming that current selections are, “Travel info”, “Reservations”, and “loyalty program”, the updated navigation menu in response to the selection of “Travel info” would comprise, “Flight status” and “Baggage info”. Another exemplary would be that next updated navigation menu comprises pins, taught in at least figs. 4-5 and associated paragraphs)

	In regards to claim 22, Hollenberg teaches the non-transitory computer-accessible medium of claim 21, wherein the computer arrangement is configured to: receive account data associated with a plurality of accounts, the account data comprising at least one selected from the group of account status data, account event data, and transaction data; and train the model based on the account data. (See paragraph 25, the call controller 118 may, for example, extract data about the customer interaction such as the caller's telephone number, often known as the automatic number identification (ANI) number, or the customer's internet protocol (IP) address, or email address, and communicate with other CC components in processing the interaction…paragraph 28, the routing server 124 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like… The routing server 124 may query the customer information from the customer database via an ANI or any other information collected by the IMR server 122. One customer’s ANI is associated with other plurality of existing customer ANI’s that they are stored in a same customer database. Fig. 5, step 504 teaches receiving account data. Fig. 3 teaches training the model based on the account data, where defined pin setup is saved to user’s unique ID such as ANI). Also see paragraphs 57-58)
In regards to claim 23, Hollenberg teaches the non-transitory computer-accessible medium of claim 22, wherein: the operations further comprise receiving activity data associated with the plurality of accounts; and training the model based on the activity data. (See paragraph 33-34, 40, 57, contact center system may include a universal contact server (UCS) 127, configured to retrieve information stored in the CRM database and direct information to be stored in the CRM database. The UCS 127 may also be configured to facilitate maintaining a history of customers' preferences and interaction history, and to capture and store data regarding comments from agents, customer communication history, and the like…paragraph 57, The user record is associated with a pin list record 404 which contains, according to one embodiment, a list of pin IDs 405a, 405b (collectively referenced as 405) of menu options pinned by the particular customer. In this regard, the list of pins may be deemed to be a personalized IMR menu for the particular customer as it contains a list of menu options that the particular customer is most interested in. Defining or training specific pin set up based on current navigation menu data/information (e.g. user can pin another menu item while viewing updated navigation menu which reflects user’s previous activity (i.e. this is possible since otherwise, user would not be able to pin more than one item))
In regards to claim 24, Hollenberg teaches the non-transitory computer-accessible medium of claim 23, wherein: the operations further comprise receiving user-activity data; and generating the navigation menu is based on the user-activity data. (See fig. 3, fig. 5, and associated paragraphs, defining/training specific pin set up and generating navigation menu or new IMR reflecting user’s set up)
In regards to claim 25, Hollenberg teaches the non-transitory computer-accessible medium of claim 21, wherein the computer arrangement is configured to: apply speech recognition model to the call signal; and convert recognized speech to text. (See paragraph 26, The IMR server 122 may also ask an open ended question such as, for example, “How can I help you?” and the customer may speak or otherwise enter a reason for contacting the contact center. In this regard, the IMR includes (or is coupled to) automatic speech recognition (ASR) and speech synthesis (text-to-speech) engines for engaging in a voice dialog with the customer. ASR is form of speech to text conversion to recognize speech)
In regards to claim 26, Hollenberg teaches the non-transitory computer-accessible medium of claim 21, wherein the computer arrangement is configured to: associate the call signal with at least one selected from the group of a residence and a place of business; and train the model to generate the navigation menu based on the call signal. (Claim requires clarification on what constitutes being a “residence”. For the purpose of prior art analysis, Examiner assumes, an individual or personal call. See fig. 3 and associated paragraphs, In the embodiment of FIG. 3, it is assumed that a telephony call to the contact center was placed by the end user 106 via the end user device 108. In response to receipt of the call, the call controller 118 routes the call to the IMR server 122, and a connection is established between the IMR server and the end user device 108. Also see fig. 5, step 504, and associated paragraphs, where call signal is associated with particular individual’s unique ANI. See fig. 3, step 308-310, training/defining of pin set up is performed while user’s individual ANI is recognized such that user’s activity or record under user’s unique account is stored in the CRM database (See paragraph 57-58))
In regards to claim 27, Hollenberg teaches the non-transitory computer-accessible medium of claim 21, wherein: the navigation-menu data being associated with the accounts, and the prompt data includes at least one selected from the group of audio data, text data, numeric data, image data, video data, and Interactive Voice Response data. (See paragraph 58, The user record is associated with a pin list record 404 which contains, according to one embodiment, a list of pin IDs 405a, 405b (collectively referenced as 405) of menu options pinned by the particular customer. In this regard, the list of pins may be deemed to be a personalized IMR menu. Also see paragraph 26, IMR also contains IVR data. See fig. 2, 5, and associated paragraphs IVR/IMR data)
In regards to claim 28, Hollenberg teaches the non-transitory computer-accessible medium of claim 21, wherein the signal comprises request data and at least one selected from the group of a call signal and an internet connection signal. (See fig. 3, 5, paragraphs 45, a telephony call to the contact center was placed by the end user 106 via the end user device 108. In response to receipt of the call, the call controller 118 routes the call to the IMR server 122, and a connection is established between the IMR server and the end user device 108…paragraph 65, Information transmitted along with an inbound call may be sufficient to identify and/or authenticate the user. For example, the ANI of the user may be sufficient to identify the user. Also see paragraph 25, 48, 58, IP address connection such as internet connection signal can also be established in Hollenberg)
In regards to claim 29, Hollenberg teaches the non-transitory computer-accessible medium of claim 28, wherein the request data comprises at least one selected from the group of a phone number, an internet protocol address, location data, time data, and user-satisfaction data. (See fig. 3, 5, paragraphs 45, a telephony call to the contact center was placed by the end user 106 via the end user device 108. In response to receipt of the call, the call controller 118 routes the call to the IMR server 122, and a connection is established between the IMR server and the end user device 108…paragraph 65, Information transmitted along with an inbound call may be sufficient to identify and/or authenticate the user. For example, the ANI of the user may be sufficient to identify the user. Also see paragraph 25, 48, 58, IP address connection such as internet connection signal can also be established in Hollenberg)
In regards to claim 30, Hollenberg teaches the non-transitory computer-accessible medium of claim 28, wherein the request data comprises at least one request for service selected from the group of a request to check an account status, a request to schedule an event, a request to report fraud, a request to change an address, and a request to determine whether an anticipated account event occurred.(See fig. 2, paragraphs 39-42, 59, user calling to check on his flight status, schedule an event (e.g. reservations (3), book (7)), request to determine whether an anticipated account event occurred (e.g. change (9), Check-in(8)). For example, paragraph 41-42 recites, The IMR server 122 may also prompt the user to provide personal information, such as the user's name, contact information, payment information, frequent flyer number, and/or the like…  in the IMR menu 200 shown in FIG. 2, an end user 106 at the “Check-in” menu option 204g, upon completing the check-in process, could be presented the option to navigate to the “Flight Status” menu option 204d, allowing the end user 106 to monitor the status of their flight once checked in. Paragraph 41 specifically discusses providing user with available flights for booking (e.g. claimed request to schedule an event))
In regards to claim 31, Hollenberg teaches the non-transitory computer-accessible medium of claim 21, wherein the computer arrangement is configured to adjust a model parameter during training of the model, wherein the model parameter comprises at least one selected from the group of a weight, a coefficient, and an offset. (See paragraph 50, the IMR server 122 prompts the end user 106 to provide a particular command/input in order to pin the current menu option (e.g., “Press 1 to pin your current position in the menu” or “Say ‘pin’ to pin your current position in the menu.”). According to one embodiment, the IMR server 122 allows pinning at only certain locations of the menu tree, such as when the user has reached an option that triggers a playback audio. Thus, the IMR server 122 refrains from inquiring whether the user wants to pin a menu option until the user has navigated to those points. In one embodiment, the pinnable menu options are options that are positioned at a leaf position of the menu tree. In some embodiments, the option to pin is not restricted to certain locations of the menu tree, but may be offered at any point during navigation. For example, the IMR server 122 may prompt the user to “select * or say ‘pin’ at any point of the navigation to jump to this location next time.” Also see paragraph 53)	Claim 32 is similar in scope to claim 21, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 33, Hollenberg teaches the server of claim 32, wherein: the navigation menu organizes the prompts in a plurality of levels, and each level includes a plurality of prompts in a specified order. (See fig. 2 and associated paragraphs)

	Claim 34 is similar in scope to claim 28, therefore, it is rejected under similar rationale as set forth above.

	Claim 35 is similar in scope to claim 29, therefore, it is rejected under similar rationale as set forth above.

	Claim 36 is similar in scope to claim 30, therefore, it is rejected under similar rationale as set forth above.

	Claim 37 is similar in scope to claim 22, therefore, it is rejected under similar rationale as set forth above.

	Claim 38 is similar in scope to claim 21, therefore, it is rejected under similar rationale as set forth above.

	Claim 39 is similar in scope to claim 28, therefore, it is rejected under similar rationale as set forth above.

	Claim 40 is similar in scope to claim 29, therefore, it is rejected under similar rationale as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177